Citation Nr: 1440108	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-38 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than January 27, 2010, for the award of a 10 percent rating for left ankle peroneal tenosynovitis.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1984 to May 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  Service connection for left ankle peroneal tenosynovitis (left ankle disability) was granted by way of a June 1996 rating decision and awarded a noncompensable rating.  This rating decision was not appealed.

2.  An August 1996 rating decision confirmed and continued the noncompensable rating for the Veteran's left ankle disability.  This rating decision was not appealed.

3.  An April 2006 rating decision confirmed and continued the noncompensable rating for the Veteran's left ankle disability.  This rating decision was not appealed.

4.  On January 27, 2010, VA received the Veteran's claim for an increased rating for his left ankle disability, after which the March 2010 rating decision awarded a 10 percent evaluation, effective January 27, 2010.  

5.  The preponderance of the evidence does not show a factually ascertainable increase in the Veteran's left ankle disability symptomatology indicating that his disability more closely approximated marked limitation of motion of the left ankle during the one year period prior to January 27, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to January 27, 2010, for a 10 percent rating for left ankle peroneal tenosynovitis have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.7a, Diagnostic Code 5024-5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Veteran has appealed with respect to the propriety of the assigned effective date for the 10 percent disability rating to his left ankle peroneal tenosynovitis from the award of the increased rating.  "The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and effective date is made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

In this case, the Veteran's claim for an increased rating for left ankle peroneal tenosynovitis was granted and an effective date was assigned in the March 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the effective date for his 10 percent disability rating, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Therefore, no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Earlier Effective Date

Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  Id. 

The Veteran claims that an earlier effective date is warranted for the 10 percent rating assigned for his service-connected left ankle disability.  Specifically, he asserts that this rating should be assigned from the time of his original claim for service connection in 1996.  It is argued that he did not receive a decision at that time, such that his claim should be considered as continuously prosecuted since the time of the original claim.  At his hearing, the Veteran also suggested that he filed his claim for an increased rating in 1999 or 2000.

As reflected in the evidence of record, in June 1996, the Veteran submitted a claim of entitlement to service connection for his left ankle disability, which was granted by way of an August 1996 rating decision.  A noncompensable rating was assigned.  The Veteran was notified at his address of record the same month.  He did not file a notice of disagreement.  That decision is final.  38 C.F.R. § 3.104 (2013).  An August 1996 rating decision confirmed and continued the noncompensable rating, after which the Veteran was notified and did not appeal.  That decision is also final.  Id.  In July 2005, the Veteran submitted a claim for an increased rating, which was denied by way of an April 2006 rating decision.  The Veteran was notified at his address of record the same month; he did not appeal.  The April 2006 rating decision is final.  Id.  On January 27, 2010, the RO received a letter from the Veteran's representative indicating that the Veteran would like to have his ankle re-evaluated because it is very painful.  The RO interpreted this statement as a claim for an increased evaluation for the Veteran's left ankle disability.  The Veteran was then afforded a VA examination, after which a March 2010 rating decision awarded an increased rating for the left ankle disability from noncompensable to a 10 percent disabling, effective January 27, 2010, the date of his claim.  The Veteran submitted a notice of disagreement in March 2010, which suggested that the effective date for the rating should be the first date that he filed for service connection for a left ankle disability in 1996.  The Veteran perfected an appeal as to the effective date issue.  

As noted above, under the general rule, the effective date is the later of the date of claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the claim as determined by the RO was January 27, 2010.  A review of the evidence of record indicates that no other documents or communications of record may be interpreted as a formal or informal claim for an increased evaluation.  See 38 C.F.R. § 3.1(p), 3.155(a); see also Servello, 3 Vet. App. at 198.  As noted, prior claims related to the evaluation assigned for the left ankle disability were denied and not appealed.  Those decisions are final.  A review of the claims file also indicates that there are no VA reports of examination or hospitalization that may be accepted as an earlier claim for an increased evaluation.  See 38 C.F.R. § 3.157(b).  Contrary to the Veteran's contentions, the record shows that the date of the Veteran's claim for an increased evaluation is January 27, 2010.  His original 1996 claim was decided and he did not appeal that decision.  Due to its finality, as well as the finality of the subsequent decisions related to the rating assigned, his argument that his original date of filing for service connection for a left ankle disability is the appropriate effective date for the increase fails.  Under the general rule, the earliest possible effective date is the date of receipt of the claim for an increased rating, January 27, 2010.  38 C.F.R. § 3.400(o)(1). 

Under the exception, however, an earlier effective date may be granted on the date of a factually ascertainable increase in the left ankle disability, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  For the purposes of this appeal, the Board must determine whether the evidence of record, to specifically include evidence dated within one year preceding the January 27, 2010 claim, indicates a factually ascertainable increase in the Veteran's left ankle disability that warrants a 10 percent evaluation.  See Hazan v. Gober, 10 Vet. App. 511 (1997) (finding that when considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.); see also, 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400(o), 4.1, 4.2 (2013).

Tenosynovitis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024.  The rating criteria instruct rating on limitation of motion of the affected part, as arthritis, degenerative.  Degenerative arthritis, rated under Diagnostic Code 5003, is rating on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion of the ankle is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 10 percent rating assigned in this case is warranted with a showing of moderate limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Veteran's VA clinical records were reviewed for the period of one year prior to January 27, 2010.  There is no evidence of treatment of the left ankle during that time.  In fact, when reviewing the entire claims file, the most recent notation of the left ankle in the clinical notes prior to January 27, 2010, was in a VA treatment record dated in April 2006, at which time it was noted that examination of the Veteran's left ankle was normal.  The next notation in the record related to the Veteran's left ankle was in February 2010.  

Considering the totality of the evidence in light of the criteria noted above, an effective date prior to January 27, 2010, is not warranted for the assignment of a 10 percent rating for the Veteran's service-connected left ankle disability.  For an earlier effective date, the evidence related to the left ankle disability would have to show that moderate limitation of motion of the joint was present in the one year period prior to the Veteran's claim for an increased rating on January 27, 2010.  No such evidence exists.  In fact, no medical evidence exists related to the left ankle during that time frame, and there are no lay statements for consideration describing the severity of the left ankle disability in the one year period prior to January 27, 2010.  The preponderance of the evidence demonstrates that it is not factually ascertainable that the Veteran's service-connected left ankle disability warranted a 10 percent disability rating at any time prior to January 27, 2010.  Accordingly, the earliest possible date for a 10 percent evaluation for left ankle peroneal tenosynovitis is the date of receipt of the Veteran's claim, January 27, 2010.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claim for entitlement to an effective date prior to January 27, 2010 for the award of a 10 percent rating for his left ankle peroneal tenosynovitis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

An effective date earlier than January 27, 2010, for the award of a 10 percent rating for left ankle peroneal tenosynovitis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


